                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:07-cr-00079-FDW


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 vs.                                            )
                                                )
                                                )                       ORDER
 (6) RUBEN ORTIZ BARRAZA,                       )
                                                )
        Defendant.                              )
                                                )


       THIS MATTER is before the Court on Defendant Ruben Ortiz Barraza’s Motion for

Compassionate Release pursuant to 18 U.S.C § 3582(c) (Doc. No. 454), Motion to Appoint

Counsel (Doc. No. 459), and Motion to Supplement (Doc. No. 462). For the reasons which follow,

Defendant’s Motion for Compassionate Release is DENIED, Defendant’s Motion for

Appointment of Counsel is DENIED, and Defendant’s Motion to Supplement was GRANTED.

I.     BACKGROUND

       On March 11, 2008, Defendant was found guilty of conspiracy to possess with intent to

distribute marijuana, in violation of 21 U.S.C. §§ 846 and 841(a)(1), and possession with intent to

distribute marijuana and aiding and abetting the same, in violation of 21 U.S.C. §§ 841(a)(1) and

2. (Doc. No. 276, p. 1). Based on investigative information, a total of 4,790.45 kilograms of

marijuana could be attributed to Defendant. (Doc. No. 458, p. 2).

       Defendant was sentenced to a within-guidelines sentence of 290 months of imprisonment

on February 25, 2009. (Doc. No. 276, p. 2). On March 14, 2009, his sentence was reduced to 233

months pursuant to the retroactive application of the 2014 amendment to the drug quantity

                                                1

         Case 3:07-cr-00079-FDW Document 465 Filed 09/08/20 Page 1 of 6
guidelines. (Doc. No. 439). Defendant has served slightly over 156 months (67%) of his sentence,

and his current projected release date is March 31, 2024.

       Defendant is 46 years old and the government concedes he has Type II diabetes. (Doc. No.

458, p. 2). The Guide to Judiciary Policy, Vol 8E (Supervision of Federal Offenders (Monograph

109)), indicates that an additional term of supervised release is ordinarily not to be recommended

when the cumulative prison time to be served equals or exceeds the maximum prison term set forth

at 18 U.S.C. 3583(e)(3). On May 2, 2020, Defendant tested positive for COVID-19, despite being

asymptomatic, and was placed in isolation. (Doc. No. 460-2, p. 11). Defendant’s medical records

indicate that he remained asymptomatic throughout his period of isolation. (Doc. No. 460-2, p.

14). On June 1, 2020, Defendant met CDC criteria for release from isolation after being

asymptomatic for 14 consecutive days. Id. He was classified as meeting CDC criteria for release

from isolation on June 11, 2020. Id.

       On June 24, 2020, after being released from COVID-19 isolation and classified as

recovered, Defendant filed a motion with this Court seeking compassionate release under 18

U.S.C. § 3582(c)(1)(A) on the ground that he “is at risk for COVID-19 exposure” due to his age

and diabetes. (Doc. No. 454).

II.    DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In his Motion for Compassionate Release, Defendant cites the COVID-19 coronavirus

pandemic, the inability to socially distance, along with his age factor and diabetic medical

condition as reasons for his immediate release to home confinement. (Doc. No. 454). The

Government argues Defendant’s request should be denied because the Defendant has failed to




                                                2

        Case 3:07-cr-00079-FDW Document 465 Filed 09/08/20 Page 2 of 6
demonstrate that he is not a danger to the safety of the community or otherwise merits release

under § 3553(a) factors. (Doc. No. 458, p. 11).

        United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) to the
        extent they are applicable, if it finds that –

                 (i) extraordinary and compelling reasons warrant such a reduction; or

                 (ii) the defendant is at least 70 years of age, has served at least 30 years in
                 prison, pursuant to a sentence imposed under section 3559(c), for the
                 offense or offenses for which the defendant is currently imprisoned, and
                 determination has been made by the Director of the Bureau of Prisons that
                 the defendant is not a danger to the safety of any other person or the
                 community, as provided under section 3142(g)…1

18 U.S.C. § 3582(c)(1)(A).

        In addition to satisfying subsections (i) or (ii), the reduction must also be “consistent with

applicable policy statements issued by the Sentencing Commission….” 18 U.S.C. § 3582(c)(1)(A).

The Sentencing Commission’s policy statement with regard to compassionate release is set forth

in U.S. Sentencing Guidelines § 1B1.13. The Policy recognizes the following extraordinary and

compelling reasons:

        (A) Medical Condition of the Defendant –
            (i) The defendant is suffering from a terminal illness (i.e., a serious physical

        1
          Addressing factors to reasonably assure the appearance of the person as required and the safety of any
other person and the community.

                                                         3

            Case 3:07-cr-00079-FDW Document 465 Filed 09/08/20 Page 3 of 6
            and advanced illness with an end of life trajectory)….
            (ii) The defendant is –
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the
                aging process,
            that substantially diminishes the ability of the defendant to provide self-care
            within the environment of a correctional facility and from which he or she is
            not expected to recover.
       (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.
       (C) Family Circumstances.
            (i) The death or incapacitation of the caregiver of the defendant’s minor child
            or minor children.
            (ii) The incapacitation of the defendant’s spouse or registered partner when the
            defendant would be the only available caregiver for the spouse or registered
            partner.
       (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there
       exists in the defendant’s case an extraordinary and compelling reason other than,
       or in a combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1; see also 28 U.S.C. § 994(t) (authorizing the Commission

to describe what should be considered extraordinary and compelling reasons for sentence

reduction). Rehabilitation, by itself, is not an extraordinary and compelling reason for sentence

reduction. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, application note 3. Additional factors the court

must consider when reducing sentences include “(2) the defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g) and (3) the reduction is

consistent with this policy statement.” U.S.S.G. § 1B1.13(2)-(3).

       As a preliminary matter, the Court must consider whether release is warranted given the

applicable § 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A). These factors include (1) the nature

and circumstances of the offense and the history and characteristics of the defendant; (2) the need

for the sentence imposed (A) to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment of the offense, (B) to afford adequate deterrence, (C) to protect

                                                 4

         Case 3:07-cr-00079-FDW Document 465 Filed 09/08/20 Page 4 of 6
the public from further crimes committed by the defendant, and (D) to provide the defendant with

educational or vocational training, medical care, or other treatment; (3) the kinds of sentences

available; (4) the kinds of sentence and sentencing range established for the applicable category of

offense or defendant; (5) any pertinent policy statement; (6) the need to avoid unwarranted

sentence disparities among defendants with similar records; and (7) the need to provide restitution

to any victims of the offense. 18 U.S.C. § 3553(a).

         The United States argues Defendant has failed to demonstrate the existence of

“extraordinary and compelling reasons” supporting his motion pursuant to § 3582(c)(1)(A)(i). 2

Presuming without deciding that Defendant has demonstrated the existence of extraordinary and

compelling reasons, the Court proceeds to the § 3553(a) inquiry.

         Defendant committed and was convicted of a serious drug offense by possessing and

conspiring to possess with intent to distribute marijuana. (Doc. No. 276). Large-scale,

sophisticated trafficking conspiracies are inherently serious and threatening to the stability of the

community, and Defendant was a leader of a conspiracy to which he could be attributed with

4,790.95 kilograms of marijuana. (Doc. No. 458, p 12). Although, there was no evidence of

violence used during the conspiracy, agents recovered firearms from vehicles used in the

trafficking conspiracy and from the residences of some of Defendant’s co-conspirators. (Doc. No.

458, p 12). In accordance with 18 U.S.C. § 3553(a)(1), the Court must consider the nature and

circumstances of the offense and the history and characteristics of the defendant prior to granting

compassionate release. See 18 U.S.C. § 3582(c)(1). The Court recognizes the seriousness of

Defendant’s offense, the necessity to provide just punishment, and Defendant’s persistence of drug

dealing, both in his initial act and in the violation of his supervised release. The Court must protect


         2
           Defendant does not seek relief under subsection (ii) of 18 U.S.C. § 3582(c)(1)(A), nor is such relief
available to him, as he is neither 70 years old nor has served at least 30 years in prison.

                                                          5

             Case 3:07-cr-00079-FDW Document 465 Filed 09/08/20 Page 5 of 6
the public from the possible danger of Defendant’s continued narcotics behaviors when deciding

whether to reduce the sentencing, thereby promoting specific deterrence. Thus, Defendant’s

release is not warranted under the relevant § 3553(a) factors and his potential danger to the public.

       For the foregoing reasons, Defendant has failed to demonstrate that he should be granted

compassionate release, and therefore, his Motion for Compassionate Release and Reduction of

Sentence (Doc. Nos. 454) is DENIED.

III.   DEFENDANT’S MOTION FOR APPOINTMENT OF COUNSEL

       With respect to the Motion to Appoint Counsel, criminal defendants do not have a right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).               Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. The Motion (Doc. No. 459) is

therefore DENIED.

IV.    DEFENDANT’S MOTION TO SUPPLEMENT

       Defendant’s Motion to Supplement (Doc. No. 462) is GRANTED and has been fully

considered by the court prior to issuing this order.

V.     CONCLUSION

       Defendant’s Motion for Compassionate Release (Doc. No. 454) is DENIED, Defendant’s

Motion for Appointment of Counsel is DENIED (Doc. No. 459), and Defendant’s Motion to

Supplement (Doc. No. 462) is GRANTED.

       IT IS SO ORDERED.
                                           Signed: September 8, 2020




                                                  6

         Case 3:07-cr-00079-FDW Document 465 Filed 09/08/20 Page 6 of 6
                                           SEALED DOCUMENT with access to All Parties/Defendants.
